Exhibit 10(b)

CIVIL SETTLEMENT AGREEMENT

 

I. PARTIES

 

                This Settlement Agreement (“Agreement”) is entered into between
the following (hereinafter “the Parties”) through their authorized
representatives:

 

                (a) the United States of America, acting through the United
States Department of Justice and on behalf of the Office of

Inspector General (“OIG-HHS”) of the Department of Health and Human Services
(“HHS”); the TRICARE Management Activity (“TMA”) (formerly the Office of
Civilian Health and Medical Program of the Uniformed Services (“OCHAMPUS”)),
through its General Counsel; and the Office of Personnel Management (“OPM”),
which administers the Federal Employees Health Benefit Program (“FEHBP”)
(collectively, “the United States”); and,

 

                (b) Tenet Healthcare Corporation, on behalf of its predecessors,
and current and former affiliates, divisions, and direct and indirect
subsidiaries (“Tenet”); Tenet HealthSystem HealthCorp.; Tenet HealthSystem
Holdings, Inc.; Tenet HealthSystem Medical, Inc.; OrNda Hospital Corp.; and the
165 hospitals listed in Exhibit 1 hereto (referred to herein as the “Settling
Hospitals”) (collectively the “Tenet Entities”).

 

II. PREAMBLE

 

                As a preamble to this Agreement, the Parties agree to the
following:

 

                A. Tenet is a Nevada corporation with headquarters in Dallas,
Texas. Tenet, through its predecessors, subsidiaries, and/or affiliates,
operates or has operated the Settling Hospitals during some or all of the time
period January 1, 1990 to the present.

 

                B. The United States has filed three actions against certain
Tenet Entities in the Central District of California (collectively the “DRG
Complaints”), captioned as follows:

 

                (1) U.S.v. Tenet Healthcare et al., CV03-206 GAF

 

                (2) U.S.v. Tenet Healthcare et al., CV04-857 GAF

 

                (3) U.S.v. Tenet Healthcare et al., CV04-859 GAF

 

--------------------------------------------------------------------------------


 

The DRG Complaints allege that these Tenet Entities engaged in “upcoding” as
further described

in Paragraph II.E(2) below.

 

                C. Various relators have filed qui tam actions that are pending
against the Tenet Entities, including the actions identified in Paragraph II.E
below.

 

                D. The Tenet Entities submitted or caused to be submitted claims
for payment to the Medicare Program (“Medicare”), Title XVIII of the Social
Security Act, 42 U.S.C. §§ 1395-1395ggg (1997); the Medicaid Program
(“Medicaid”), 42 U.S.C. §§ 1396-1396v; the TRICARE Program (“TRICARE”), 10
U.S.C. §§ 1071-1107; and the FEHBP, 5 U.S.C. §§ 8901 et. seq. (collectively the
“Government Health Care Programs”).

 

                E. The United States alleges that it has certain civil claims
against the Tenet Entities, as specified in Paragraph III.4 below, for engaging
in the following conduct (hereinafter the “Covered Conduct”):

 

                (1) Outlier Payments:

 

                From October 1, 1995 through August 7, 2003, the Tenet Entities
allegedly submitted or caused to be submitted claims to the Government Health
Care Programs for inpatient and outpatient outlier payments that the Tenet
Entities were not entitled to receive because (a) the Tenet Entities allegedly
had artificially and purposely inflated the charges billed for inpatient and
outpatient care substantially in excess of any increase in the costs associated
with that care, (b) as a result, the Tenet Entities allegedly improperly
received outlier payments that were further inflated because they were computed
pursuant to statewide average cost-to-charge ratios that should not properly
have applied, and (c) the Tenet Entities allegedly billed for inpatient and
outpatient services and supplies not provided to patients. Certain of these
claims were submitted by hospitals identified in the relators’ Complaint filed
in U.S. ex rei. [Under Seal] v. Tenet Healthcare Corporation. et al., Case No.
02-8309, (E.D. Pa.).

 

2

--------------------------------------------------------------------------------


As a result of these artificially inflated and allegedly false claims, the Tenet
Entities allegedly caused the Government Health Care Programs to pay to Tenet
money that lawfully belonged to the United States in that it exceeded the amount
Tenet would have received had these claims not been artificially inflated and
false.

 

                (2) DRG Upcoding:

 

                (a) From January 1, 1992 through December 31, 1998, Tenet and
the Settling Hospitals listed in Exhibit 2 allegedly submitted or caused to be
submitted claims to Medicare that assigned diagnosis codes for inpatient
discharges that were not supported by physician documentation in the patient’s
medical records or were otherwise improper for the following diagnosis related
groups (“DRG’s”): 79, 106, 124, 415, 416, 475 and 483; and,

 

                (b) Between January 1, 1992 and December 31, 1998, Tenet
annually certified compliance with its obligations under its Corporate Integrity
Agreement notwithstanding its alleged knowledge of claims of the type described
above.

 

                (3) Physician Relationships:

 

                From January 1, 1992 through October 12, 2005, the Tenet
Entities allegedly submitted or caused to be submitted claims to Medicare for
items and services delivered by those Tenet Entities that were ordered by a
physician, a member of a physician group practice, a professional corporation,
or other legal entity owned at least in part by a physician with whom the Tenet
Entities had a financial relationship, directly or through a family member. The
United States alleges these claims were false because (a) Section 1877 of the
Social Security Act (“SSA”), 42 U.S.C. § 1395nn (also known as the Stark Law)
prohibited the Tenet Entities from billing Medicare for items or services
referred or ordered by physicians with whom the Tenet

 

3

--------------------------------------------------------------------------------


Entities had improper financial relationships, (b) the Tenet Entities forfeited
the right to bill Medicare for such items and services by allegedly paying
remuneration to physicians intending that remuneration to induce those and other
referrals in violation of the Anti-kickback Statute, 42 U.S.C. § 1320a-7b(b),
and (c) the Tenet Entities were required to and did certify on cost reports
submitted to fiscal intermediaries for the applicable fiscal years that items
and services identified or summarized in each cost report were not provided or
procured through the payment directly or indirectly of a kickback or billed in
violation of federal or state referral laws (e.g., the Stark Law). Certain of
these claims were submitted by the hospitals identified in the relators’
Complaints in U.S. ex rel. Albaral v. Tenet Healthcare Corp. (E.D. La.) and U.S.
ex rel. Greene v. Tenet Healthcare Corp., et al. (E.D. La.).

 

                (4) Tiered Charges:

 

                From January 1, 1996 through September 30, 2005, Tenet and the
Settling Hospitals listed in Exhibit 3 allegedly submitted or caused to be
submitted claims to Medicare that used higher charges for inpatient than
outpatient services, when those charges were required to be uniform. These
claims were identified by the relator’s First Amended Complaint in U.S. ex rel.
[Sealed] v. Tenet Healthcare Corporation, Case No. [Sealed] (C.D. Cal.).

 

                (5) Centinela Hospital Medical Center Claims:

 

                From January 1, 1999 through December 31, 2005, Centinela
Hospital Medical Center allegedly submitted or caused to be submitted claims to
Medicare for cardiac catheterizations that were not medically necessary.

 

                (6) Desert Regional Medical Center Claims:

 

                (a) From January 1, 1997 through May 31, 2004, Tenet and Desert
Regional Medical Center allegedly submitted or caused to be submitted claims to
Medicare for outpatient

 

4

--------------------------------------------------------------------------------


care rendered at the Comprehensive Cancer Center (i) with the following billing
codes that were inaccurate and resulted in excessive reimbursement: modifiers
25, 27, and 59, and diagnostic codes related to screening and diagnostic
mammograms, and (ii) for diagnostic laboratory and imaging services that were
not supported by appropriate documentation. These claims were alleged by the
relator’s Complaint in U.S. ex rel. [Sealed] v. Tenet Healthcare Corporation, et
al., Case No. [Sealed] (C.D. Cal.); and

 

                (b) From January 1, 1997 through May 31, 2001, Tenet and Desert
Regional Medical Center allegedly submitted or caused to be submitted cost
reports to Government Health Care Programs that sought reimbursement for
excessive management fees paid to the Comprehensive Cancer Center.

 

                (7) Brookwood Medical Center Claims:

 

                From January I, 1997 through May 1, 2000, Brookwood Medical
Center submitted claims to Government Health Care Programs for reimbursement for
(i) units of blood that allegedly were not administered and (ii) blood filters
that allegedly were not used. These claims were alleged by the relator’s
Complaint in U.S. ex rel. [Sealed] v. Tenet Healthcare Corp. (N.D. Ala.).

 

                (8) People’s Health Network Claims:

 

                From January 1, 1999 through August 23, 2005, People’s Health
Network (“PHN”), an entity in which Tenet had an ownership interest, allegedly
failed to provide services and provided services not consistent with the
standard of care required under applicable regulations and statutes to patients
that were included in the capitated rate paid by Medicare to PHN.

 

                F. The United States also contends that it has certain
administrative claims against

 

5

--------------------------------------------------------------------------------


the Tenet Entities for the Covered Conduct under the provisions for permissive
exclusion from Medicare, Medicaid and other Federal health care programs, 42
U.S.C. § 1320a-7(b), the provisions for permissive exclusion from TRICARE, 32
C.F.R. § 199.9, and the provisions for civil monetary penalties, 42 U.S.C. §
1320a-7a.

 

                G. The Tenet Entities deny the contentions of the United States
set out in Paragraphs II.E and II.F above.

 

                H. To avoid the delay, uncertainty, inconvenience and expense of
protracted litigation of these claims, the Parties reach a full and final
settlement as set forth in this Agreement. The settlement amount required to be
paid by the Tenet Entities pursuant to this Agreement reflects limitations on
the Tenet Entities’ ability to pay occasioned by the financial condition of the
Tenet Entities.

 

III.           TERMS AND CONDITIONS

 

                NOW, THEREFORE, in consideration of the mutual promises,
covenants, and obligations set forth below, and for good and valuable
consideration as stated herein, the Parties agree as follows:

 

                1. The Tenet Entities agree to pay to the United States a total
of $900 million, plus applicable interest, as follows (the “Settlement Amount”):

 

                (a) The Tenet Entities agree to pay the United States $450
million, plus interest accruing at a simple rate of 4.125% from November 1,
2005, within ten (10) days after the Effective Date of this Agreement. The
payment shall be made by electronic funds transfer pursuant to written
instructions to be provided by Michael F. Hertz, Director, Commercial Litigation
Branch, Civil Division, United States Department of Justice.

 

                (b) The Tenet Entities agree to waive, and not assert any claim
for, additional

 

6

--------------------------------------------------------------------------------


 

Disproportionate Share Hospital (“DSH”) program payments related to Medicaid
eligible patient days and SSI patient days to which the Tenet Entities may be
entitled for all cost reporting periods beginning on or before December 31,
2001, which claims and potential claims have a value of $50 million.

 

                (c) The Tenet Entities agree to waive, and not assert any claim
for, any additional outlier payments from any Government Health Care Program to
which the Tenet Entities may be entitled for any period prior to August 7, 2003,
which claims and potential claims have a value of $125 million.

 

                (d) The Tenet Entities further agree to pay the United States
$275 million, plus interest accruing at a simple rate of 4.125% from November 1,
2005, in quarterly installments from November 1, 2007 through August 1, 2010 in
accordance with the schedule of payments attached as Exhibit 4. All quarterly
payments shall be made by electronic funds transfer pursuant to written
instructions to be provided by Michael F. Hertz, Director, Commercial Litigation
Branch, Civil Division, United States Department of Justice.

 

                2. The principal portion of the Settlement Amount is
attributable to the Covered Conduct as follows (with interest to be allocated on
the same pro rata basis):

 

                (a) Outlier Payments: $788,851,228, with $106,359,191 of this
arnount attributable to claims submitted by the hospitals identified in the
relator’s Complaint in U.S. ex rel. [Under Seal] v. Tenet Healthcare
Corporation. et al. Case No. 02-8309, (E.D. Pa.).

 

                (b) DRG Upcoding: $46,886,882        

 

                (c) Physician Relationships: $47,533,514, with $6,029,735 of
this amount attributable to claims submitted by the hospitals identified in the
relator’s Complaint in U.S. ex  rel. Albaral v. Tenet Healthcare Corp. (E.D.
La.) and $34,402,514 attributable to claims submitted by the hospitals
identified in the relator’s Complaint in U.S. ex rel. Greene v. Tenet Healthcare
Corp., et al. (E.D. La.).

 

 

7

--------------------------------------------------------------------------------


 

                (d) Tiered Charges: $822,577, with all of this amount
attributable to the claims identified by the relator’s First Amended Complaint
in U.S. ex rel. [Sealed] v. Tenet Healthcare Corporation, Case No. [Sealed]
(C.D. Cal.).

               

                (e) Desert Regional Medical Center Claims: $452,417, with all of
this amount attributable to the claims identified by the relator’s Complaint in
U.S. ex rel. [Sealed] v. Tenet Healthcare Corporation, et al., Case No. [Sealed]
(C.D. Cal.).

               

                (f) Brookwood Medical Center Claims: $30,065, with all of this
amount attributable to claims alleged by the relator’s Complaint in U.S. ex rel.
[Sealed] v. Tenet Healthcare Corp. (N.D. Ala.).

 

                (g) People’s Health Network Claims: $15,423,316          

 

                3. If the Tenet Entities fail to make any of the payments
described in Paragraph III. 1 above at the specified time, upon written notice
to the Tenet Entities of this default, the Tenet Entities shall have ten
(10) calendar days to cure the default. If the default is not cured within the
ten-day period: (a) the remaining unpaid principal portion of the Settlement
Amount shall become accelerated and immediately due and payable, with interest
at a simple rate of 4.125% from November 1, 2005 to the date of default, and at
a simple rate of 9.5% per annum from the date of default until the date of
payment; (b) the United States may pursue any and all actions for collection as
it may choose, including, without limitation, filing an action for specific
performance of this Agreement; and (c) the United States may offset the
remaining unpaid balance of the Settlement Amount (inclusive of interest) from
any amounts due and owing to any of the Released Tenet Entities (defined in
Paragraph III.4 below) by any department, agency, or

 

8

--------------------------------------------------------------------------------


agent of the United States. The Released Tenet Entities agree not to contest any
collection action undertaken by the United States pursuant to this Paragraph
III.3, and to pay the United States all reasonable costs incurred in any such
collection action, including attorney’s fees and expenses.

 

                4. Subject to the exceptions in Paragraph III.11 below, in
consideration of the obligations of the Tenet Entities set forth in this
Agreement, conditioned upon the Tenet Entities’ payment in full of the
Settlement Amount, and subject to Paragraph III.18 below (concerning bankruptcy
proceedings commenced within 91 days of the Effective Date of this Agreement or
any payment under this Agreement), the United States (on behalf of itself, its
officers, agents, agencies, and departments) hereby releases Tenet, together
with its current and former parent corporations, each of its direct and indirect
subsidiaries including the Settling Hospitals, brother or sister corporations,
divisions, current or former owners, partnerships or other legal entity in which
Tenet or a Tenet subsidiary has or had an ownership interest, and the successors
and assigns of any of them (the “Released Tenet Entities”), from any civil or
administrative monetary claim the United States has or may have under the False
Claims Act, 31 U.S.C. §§ 3729-3733; the Civil Monetary Penalties Law, 42 U.S.C.
§ 1320a-7a; the Program Fraud Civil Remedies Act, 31 U.S.C. §§ 3801-3812; any
other statutory cause of action for civil damages or civil penalties which the
Civil Division has actual and present authority to assert and compromise
pursuant to 28 C.F.R. Subpart I, Section 0.45(d) (2004); or the common law
and/or equitable theories of payment by mistake, unjust enrichment, restitution,
recoupment, disgorgement of illegal profits, and fraud, for the Covered Conduct.

 

                5. Within 30 days of the Effective Date of this Agreement, the
United States will seek dismissal with prejudice of (a) the claims stated in the
United States’ Complaints and

 

9

--------------------------------------------------------------------------------


 

Amended Complaints in the Civil Actions identified in Paragraph II.B above;
(b) claims asserted against the Tenet Entities in

the qui tam cases identified in Paragraph II.E above that encompass the Covered
Conduct.The stipulations of dismissal will be conditioned upon receipt by the
United States of the Settlement Amount, and if necessary, will request that the
courts retain jurisdiction to resolve issues of relators’ share and attorney’s
fees.

 

                6. Should this Agreement be challenged by any relator as not
fair, adequate or reasonable pursuant to 31 U.S.C. § 3730(c)(2)(B), the United
States and the Tenet Entities agree that they will take all reasonable and
necessary steps to defend this Agreement. If a court concludes that the
Agreement is not fair, adequate or reasonable as to the claims of a particular
relator, then the Agreement shall be null and void as to the Covered Conduct
asserted by those claims; the Agreement will otherwise remain in full force and
effect; and that portion of the Settlement Amount allocated to the excluded
Covered Conduct (the “Allocated Amount”) will be held by the United States to be
used as follows upon entry of a final judgment resolving (whether by settlement
or otherwise) the amount the Tenet Entities must pay on the particular relator’s
claims (the “Judgment Amount”): (a) if the Judgment Amount is greater than
Allocated Amount, the Allocated Amount shall remain allocated to those claims,
with the Tenet Entities responsible for payment of the difference between the
Judgment Amount and the Allocated Amount; (b) if the Judgment Amount is less
than or equal to the Allocated Amount, the portion of the Allocated Amount
equivalent to the Judgment Amount shall remain allocated to those claims, while
the difference between the Allocated Amount and the Judgment Amount shall be
reallocated to the remaining Covered Conduct in an amount proportionate to the
original allocation set forth in Paragraph III.2 above.

 

                7. In consideration of the obligations of the Tenet Entities set
forth in this

 

10

--------------------------------------------------------------------------------


Agreement, conditioned upon the Tenet Entities’ payment in full of the
Settlement Amount, and subject to Paragraph III.18 below (concerning bankruptcy
proceedings commenced within 91 days of the Effective Date of this Agreement or
any payment under this Agreement):

 

                (a) TMA hereby releases and agrees to refrain from instituting,
directing, or maintaining any administrative action seeking exclusion from the
TRICARE/CHAMPUS Program against the Released Tenet Entities under 32 C.F.R. §
199.9 for the Covered Conduct, except as reserved in Paragraph III.11, below,
and as reserved in this Paragraph III.7(a). TMA expressly reserves authority to
exclude the Released Tenet Entities from the TRICARE/ CHAMPUS program under 32
C.F.R. §§ 199.9 (f)(1)(i)(A), (f)(1)(i)(B), and (f)(1)(iii), based upon the
Covered Conduct.

 

                (b) OPM agrees to release and refrain from instituting,
directing, or maintaining any administrative action seeking exclusion from the
FEHBP against the Released Tenet Entities under 5 U.S.C. § 8902a or 5 C.F.R.
Part 970 for the Covered Conduct, except as reserved in Paragraph III.11, below
and except if excluded by the OIG-HHS pursuant to 42 U.S.C. § 1320a-7(a).
Nothing in this Paragraph III.7(b) precludes OPM from taking action against
entities or persons, or for conduct and practices, for which claims have been
reserved in Paragraph III.11, below.

 

                8. The Released Tenet Entities fully and finally release,
compromise, acquit and forever discharge the United States, its agencies,
officers, agents, employees, and contractors (and their employees) from any and
all claims, causes of action, adjustments, and set-offs of any kind (including,
without limitation, any claims for additional outlier payments for any period
prior to August 7, 2003; any claims for additional DSH payments related to
Medicaid eligible patient days and SSI patient days for cost reporting periods
beginning on or before December 31,

 

11

--------------------------------------------------------------------------------


 

2001; and any attorney’s fees, costs, and expenses of every kind and however
denominated) which the Released Tenet Entities could have asserted, or may
assert in the future, against the United States, its agencies, officers, agents,
employees, and contractors (and their employees) arising out of or pertaining to
the Covered Conduct, including the United States’ investigation, prosecution, or
settlement thereof.

 

                9. The Tenet Entities have provided financial information to the
United States and the United States has relied on the accuracy and completeness
of this financial information in reaching this Agreement. If the United States
learns that this financial information either (a) failed to disclose a material
non-contingent asset or assets in which the Tenet Entities had an interest (a
“Material Nondisclosure”); or (b) contained any other knowing, material
misrepresentation or omission regarding the financial condition of the Tenet
Entities (a “Knowing Material Misrepresentation”), the United States may at its
option pursue relief under this Paragraph III.9 as follows: (a) the United
States shall provide Tenet with written notice of the nature of the Material
Nondisclosure or Knowing Material Misrepresentation; (b) within ten
(10) calendar days of the date of the written notice, Tenet shall provide the
United States, in writing, with any explanation it may have regarding the
Material Nondisclosure or Knowing Material Misrepresentation referenced in the
written notice; (c) if unsatisfied with Tenet’s explanation, as determined in
its sole and absolute discretion, the United States may file an action seeking
relief under this Paragraph III.9 in which action the United States shall bear
the burden of establishing by a preponderance of the evidence the Material
Nondisclosure or Knowing Material Misrepresentation; (d) if the court finds a
Material Nondisclosure or Knowing Material Misrepresentation, then - (i) the
Settlement Amount shall be increased by one hundred percent (100%) of the amount
of the Material Nondisclosure or Knowing Material

 

12

--------------------------------------------------------------------------------


 

Misrepresentation; (ii) the remaining unpaid principal portion of the Settlement
Amount (including the increase specified in subparagraph (d)(i) above) shall
become accelerated and immediately due and payable, with interest at a simple
rate of 4.125% from November 1, 2005 to the date of the court finding, and at a
simple rate of 9.5% per annum from the date of the court finding until the date
of payment; (iii) the United States may offset the remaining unpaid balance of
the Settlement Amount (inclusive of interest and the increase specified in
subparagraph (d)(i) above) from any amounts due and owing to any of the Released
Tenet Entities by any department, agency, or agent of the United States; and
(iv) the Tenet Entities shall immediately pay the United States all reasonable
costs incurred in the action seeking relief under this Paragraph III.9,
including attorney’s fees and expenses.

 

                10. OIG-HHS expressly reserves all rights to institute, direct,
or maintain any administrative action seeking exclusion against the Tenet
Entities, and/or its officers, directors, and employees from Medicare, Medicaid,
or other Federal health care programs (as defined in 42 U.S.C. § 1320a-7b(f))
under 42 U.S.C. § 1320a-7(a) (mandatory exclusion), or 42 U.S.C.
1320a-7(b) (permissive exclusion). The Tenet Entities and OIG-HHS are engaged in
the negotiation of a potential Corporate Integrity Agreement (“CIA”) and have
reached a common understanding on the basic terms of such a CIA. The Tenet
Entities shall use their best efforts and negotiate in good faith to execute a
CIA with OIG-HHS within 90 days after the Effective Date of this Agreement
(defined in Paragraph III.27 below). Upon execution of the CIA, OIG-HHS shall
provide a release to the Tenet Entities pursuant to which OIG-HHS will agree not
to institute, direct, or maintain an administrative action seeking an exclusion
against the Tenet Entities under 42 U.S.C. § 1320a-7(b)(7) (permissive exclusion
for fraud, kickbacks, and other prohibited activities) for the Covered Conduct.

 

 

13

--------------------------------------------------------------------------------


 

                11. Notwithstanding any term of this Agreement, specifically
reserved and excluded from the scope and terms of this Agreement as to any
entity or person (including the Released Tenet Entities) are any and all of the
following:

 

                                a. Any civil, criminal or administrative claims
arising under Title 26, U.S. Code (commonly referred to as the Internal Revenue
Code);

 

                                b. Any criminal liability;

 

                                c. Except as explicitly stated in this
Agreement, any administrative liability, including mandatory and/or permissive
exclusion from the Government Health Care Programs;

 

                                d. Any liability to the United States (or its
agencies) for any conduct other than the Covered Conduct;

 

                                e. Any claims based upon such obligations as are
created by execution of this Agreement;

 

                                f. Any liability for express or implied warranty
claims or other claims for defective or deficient products or services,
including quality of goods and services;

 

                                g. Any claims for personal injury or property
damage, or for other similar consequential damages, arising from the Covered
Conduct;

 

                                h. Any liability for failure to deliver goods or
services due;

 

                                i. Any claims against individuals (including,
without limitation, current or former directors, officers, employees, agents, or
shareholders of any of the Tenet Entities), provided, however, that if the
United States pursues claims based on the Covered Conduct against any
individual, if the United States obtains a judgment against or enters into a
settlement with any individual based on such claims, and if a court determines
that the Tenet Entities have an obligation to indemnify the individual for the
judgment or settlement amount (or any part

 

14

--------------------------------------------------------------------------------


 

thereof) (an “Indemnification Obligation”), then the United States shall seek to
recover from the individual on the judgment or settlement only an amount such
that the amount required to be paid by the Tenet Entities on their
Indemnification Obligation to that individual, when summed with all amounts paid
by the Tenet Entities on prior Indemnification Obligations to other individuals,
results in an aggregate total no greater than $75 million;

 

                                j. Any claims of any State arising under the
Medicaid Program, or any other provision of law, based on the Covered Conduct;

 

                                k. Any claims against any Settling Hospital,
Tenet subsidiary, affiliate, or division, or any partnership or other legal
entity in which Tenet or any Tenet subsidiary has or had an ownership interest,
and the partners or other shareholders in any such partnership or other legal
entity, for a time period that the Tenet Entity, partnership, or other legal
entity was not directly or indirectly owned by Tenet.

 

                                1. Any liability for the Covered Conduct set
forth in Paragraph II.E(3) above for claims submitted by or on behalf of the
hospitals identified by the relators’ Complaints in U.S. ex rel. Meshel v. Tenet
(W.D. Tex.) and U.S ex rel. Jones v. St. Mary’s Medical Center (E.D. Ark.).

 

                                m. Any liability to the United States of any
entity other than a Released Tenet Entity for the Covered Conduct set forth in
Paragraphs II.E(6) and II.E(8) above, and in connection with any investigation
of any entity other than a Tenet Entity for such Covered Conduct, Tenet shall
make reasonable efforts to facilitate access to and encourage the cooperation of
its directors, officers, and employees for interviews and testimony consistent
with the rights and privileges of such individuals.

 

                12. Subject to the provisions set forth below, the Released
Tenet Entities agree to

 

15

--------------------------------------------------------------------------------


provide to the Department of Justice, within no more than 120 days (with
production beginning within 30 days and proceeding on the schedule set forth
below), all documents falling within the following categories, regardless of
whether the Released Tenet Entities have asserted, and/or continue to assert,
that such documents are protected from disclosure by the attorney-client
privilege and/or work product doctrine (as used in this Paragraph III.12, the
term “document” is to be given its broadest meaning, and includes any type or
form of communication, including any electronic communications, but excludes
“documents” previously produced to the Department of Justice by the Released
Tenet Entities in connection with the Department of Justice’s investigation of
the Covered Conduct):

 

                                a. all documents created prior to October 31,
2002, to, from, or prepared at the request of, any attorney employed or retained
by the Released Tenet Entities that refer or relate to (i) the Released Tenet
Entities’ request or receipt of Medicare outlier payments; (ii) the Released
Tenet Entities’ analysis of Medicare’s outlier payment rules and regulations;
and/or, (iii) the Released Tenet Entities’ charges, charge increases, or cost to
charge ratios;

 

                                b. all documents created prior to December 31,
1998, to, from, or prepared at the request of, any attorney employed or retained
by the Released Tenet Entities that refer or relate to coding compliance audits
conducted by the Released Tenet Entities between March, 1997 and October, 1998;

 

                                c. all documents created prior to June 30, 1999,
to, from, or prepared at the request of, any attorney employed or retained by
the Released Tenet Entities that refer or relate to the Released Tenet Entities’
obligations under, and compliance with, the Corporate Integrity Agreement
(“CIA”) executed by Tenet’s predecessor with the OIG-HHS on June 29, 1994;

 

                                d. those documents previously withheld as
privileged in United States ex rel.

 

16

--------------------------------------------------------------------------------


 

 

Barbera v. Amisub. et al., Case No. 97-6590-CIV (S.D.Fl.), and identified by
Bates numbers as set forth in Exhibit 5 hereto;

 

                                e. all documents created prior to August 23,
2005, that (i) were requested by the United States Attorney’s Office for the
Eastern District of Louisiana or the Department of Justice in connection with
the investigation of allegations that PHN failed to provide services and
provided services not consistent with the standard of care required under
applicable regulations and statutes to patients that were included in the
capitated rate paid by Medicare to PHN and/or (ii) are otherwise relevant to the
foregoing allegations;

 

                                f. the Released Tenet Entities will produce the
documents described in this Paragraph III.12 according to the following schedule
-

 

                                                                                     
(i) with respect to the documents described in subparagraph (a) above:
substantially all documents that were identified on any privilege log provided
to the United States Attorney’s Office for the Central District of California or
the Department of Justice within 30 days; substantially all documents that were
identified on any privilege log provided to the Securities and Exchange
Commission within 60 days; substantially all documents that were identified on
any privilege log provided to Congress within 90 days; and all remaining
documents within 120 days;

 

                                                                                     
(ii) with respect to the documents described in subparagraph (b) above:
substantially all documents within 30 days, and any remaining documents within
120 days;

 

                                                                                     
(iii) with respect to the documents described in subparagraph (c) above:
substantially all documents that were identified on any privilege log provided
in

 

17

--------------------------------------------------------------------------------


                                                                                     
the DRG Upcoding litigation described in Paragraphs II.B and II.E(2) above
within 60 days, and all remaining documents within 120 days;

 

                                                                                     
(iv) all documents described in subparagraph (d) above within 30 days; and,

 

                                                                                     
(v) with respect to the documents described in subparagraph (e) above:
substantially all documents within 60 days, and any remaining documents within
120 days;

 

                                g. the Released Tenet Entities shall mark any
document produced to the Department of Justice pursuant to this Paragraph III.12
that they continue to assert is protected from disclosure by the Released Tenet
Entities to third-parties with the legend “Privilege Asserted and Produced
Subject to Confidentiality Agreement” (such marked documents are referred to as
“Privilege Asserted Documents”);

 

                                h. the Department of Justice agrees to maintain
the confidentiality of all Privilege Asserted Documents and not to disclose them
to any third party, except to the extent the Department of Justice, in its sole
and absolute discretion, determines that disclosure is required by law or court
order or would be necessary to protect the safety or welfare of the public or
any individual or would be in furtherance of the discharge of the Department of
Justice’s duties - thus, for example, this Paragraph III.12 does not prevent the
Department of Justice from disseminating any Privilege Asserted Document to any
other governmental entity of the United States in connection with any potential
violation of law or regulation or regarding any matter within that entity’s
jurisdiction or to the United States Congress pursuant to a Congressional
request;

 

                                i. the Department of Justice, and any individual
or entity to whom a Privilege Asserted Document is disclosed by the Department
of Justice pursuant to subparagraph (h)

 

18

--------------------------------------------------------------------------------


 

above, may use any Privilege Asserted Document as it deems appropriate in any
criminal, civil, administrative, or contractual investigation or proceeding;

 

                                j. subject to the provisions of this Paragraph
III.12 above, by producing any Privilege Asserted Document to the Department of
Justice, the Released Tenet Entities do not intend to waive as to any
third-party any protection of such Privilege Asserted Document under the
attorney-client privilege and/or the work product doctrine.

 

                13. The Released Tenet Entities waive and will not assert any
defenses they may have to any criminal prosecution or administrative action
relating to the Covered Conduct, which defenses may be based in whole or in part
on a contention that, under the Double Jeopardy Clause in the Fifth Amendment of
the Constitution, or under the Excessive Fines Clause in the Eighth Amendment of
the Constitution, this Agreement bars a remedy sought in such criminal
prosecution or administrative action. Nothing in this Paragraph III.13 or any
other provision of this Agreement constitutes an agreement by the United States
concerning the characterization of the settlement amounts for purposes of the
Internal Revenue Laws, Title 26 of the United States Code.

 

                14. The Amounts that Tenet must pay pursuant to this Agreement
shall not be decreased as a result of the denial of claims for payment now being
withheld from payment by any Medicare carrier or fiscal intermediary, any State
payor, TRICARE, or FEHBP related to the Covered Conduct. The Released Tenet
Entities agree not to resubmit to any Medicare carrier or fiscal intermediary,
any State payor, TRICARE, or FEHBP any previously denied claims related to the
Covered Conduct, and agree not to appeal any such denials of claims.

 

                15. The Released Tenet Entities agree to the following:

 

                                a. Unallowable Costs Defined: All costs (as
defined in the Federal

19

--------------------------------------------------------------------------------


Acquisition Regulation, 48 C.F.R. § 31.205-47 and in Titles XVIII and XIX of the
Social Security Act, 42 U.S.C. §§ 1395-1395ggg and 1396-1396v, and the
regulations and official program directives promulgated thereunder) incurred by
or on behalf of a Released Tenet Entity, in connection with the following are
unallowable costs on government contracts and under the Medicare, Medicaid,
TRICARE, Veterans Affairs (“VA”) or FEHBP programs:

 

                                                                                     
(1) the matters covered by this Agreement;

 

                                                                                     
(2) the Government’s audit(s), civil and any criminal investigation(s), and
litigation of the matters covered by this Agreement;

 

                                                                                     
(3) any Released Tenet Entity’s investigation, defense, and corrective actions
undertaken in response to the Government’s audit(s), civil and any criminal
investigation(s), and litigation in connection with the matters covered by this
Agreement (including attorneys’ fees);

 

                                                                                     
(4) the negotiation and performance of the Agreement;

 

                                                                                     
(5) the payments made pursuant to this Agreement, and any payments that the
Tenet Entities may make to any relator and/or relator’s attorney; and,

 

                                                                                     
(6) the negotiation of the CIA referenced in Paragraph 10 above, and any
obligations undertaken pursuant to such a CIA to: (i) retain an independent
review organization to perform reviews as described in the CIA; and (ii) prepare
and submit reports to OIG-HHS.

 

(All costs described or set forth in this Paragraph III.15.a are hereafter,
“Unallowable Costs.”)

 

                                b. Future Treatment of Unallowable Costs: These
Unallowable Costs shall be separately determined and accounted for in
non-reimbursable cost centers by the Released Tenet Entities, and the Released
Tenet Entities will not charge such Unallowable Costs directly

 

20

--------------------------------------------------------------------------------


 

 

or indirectly to any contracts with the United States or any State Medicaid
Program, or seek payment for such Unallowable Costs through any cost report,
cost statement, information statement or payment request submitted by the
Released Tenet Entities, to the Medicare, Medicaid, TRICARE, VA or FEHBP
programs.

 

                                c. Treatment of Unallowable Costs Previously
Submitted for Payment: The Released Tenet Entities further agree that within 90
days of the Effective Date of this Agreement they shall identify to applicable
Medicare and TRICARE fiscal intermediaries, carriers, and/or contractors, and
Medicaid, VA and FEHBP fiscal agents, any Unallowable Costs included in payments
previously sought from the United States, or any State Medicaid Program,
including, but not limited to, payments sought in any cost report, cost
statements, information reports, or payment requests already submitted by any of
the Released Tenet Entities, and shall request, and agree, that such cost
reports, cost statements, information reports or payment requests, even if
already settled, be adjusted to account for the effect of the inclusion of the
Unallowable Costs. The Released Tenet Entities agree that the United States, at
a minimum, will be entitled to recoup from the Released Tenet Entities any
overpayment plus applicable interest and penalties as a result of the inclusion
of such Unallowable Costs on previously submitted cost reports, information
reports, cost statements, or requests for payment. If any Released Tenet Entity
fails to identify such costs in past filed cost reports in conformity with this
Paragraph, the United States may seek an appropriate penalty or other sanction
in addition to the recouped amount. Any payments due after the adjustments have
been made shall be paid to the United States pursuant to the direction of the
Department of Justice and/or the affected agencies. The United States reserves
its rights to disagree with any calculations submitted by any Released Tenet
Entity, on the effect of inclusion of Unallowable Costs on the cost reports,
cost statement, or

 

21

--------------------------------------------------------------------------------


 

information reports of the Released Tenet Entity.

 

                                d. Nothing in this Agreement shall constitute a
waiver of the rights of the United States to audit, examine, or re-examine the
books and records of any Released Tenet Entity to determine that no Unallowable
Costs have been claimed in accordance with the provisions of this Paragraph
III.15.

 

                16. The Released Tenet Entities waive and agree that they shall
not seek payment for any of the health care billings covered by this Agreement
from any health care beneficiaries or their parents, sponsors, legally
responsible individuals or third party payors. The Released Tenet Entities waive
any causes of action against these beneficiaries or their parents, sponsors,
legally responsible individuals or any third party payors based upon the claims
for payment covered by this Agreement.

 

                17. The Tenet Entities expressly warrant that they have reviewed
their financial situations and that they are currently solvent within the
meaning of 11 U.S.C. § 547(b)(3), and 548(a)(1)(B)(ii)(I), and will remain
solvent following payment to the United States hereunder. Further, the Parties
expressly warrant that, in evaluating whether to execute this Agreement, they
(a) have intended that the mutual promises, covenants and obligations set forth
herein constitute a contemporaneous exchange for new value given to the Tenet
Entities, within the meaning of 11 U.S.C. § 547(c)(1), and (b) have concluded
that these mutual promises, covenants obligations do, in fact, constitute such a
contemporaneous exchange. Further, the Parties warrant that the mutual promises,
covenants, and obligations set forth herein are intended and do, in fact,
represent a reasonably equivalent exchange of value which is not intended to
hinder, delay, or defraud any entity to which the Tenet Entities were or became
indebted to on or after the date of this transfer, within the meaning of 11
U.S.C. § 548(a)(1).

 

22

--------------------------------------------------------------------------------


 

                18. In the event the Tenet Entities commence, or a third party
commences, within 91 days of the Effective Date of this Agreement, or of any
payment made hereunder, any case, proceeding, or other action (a) under any law
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have any order for relief of any Tenet Entity’s debts, or seeking to
adjudicate any Tenet Entity as bankrupt or insolvent, or (b) seeking appointment
of a receiver, trustee, custodian or other similar official for any Tenet
Entity, or for all or any substantial part of a Tenet Entity’s assets, the Tenet
Entities agree as follows:

 

                a. No Tenet Entity’s obligations under this Agreement may be
avoided pursuant to 11 U.S.C. §§ 547 or 548, and no Tenet Entity will argue or
otherwise take the position in any such case, proceeding or action that: (i) the
Tenet Entity’s obligations under this Agreement may be avoided under 11 U.S.C. §
547 or 548; (ii) the Tenet Entity was insolvent at the time this Agreement was
entered into, or became insolvent as a result of the payment made to the United
States hereunder; or (iii) the mutual promises, covenants and obligations set
forth in this Agreement do not constitute a contemporaneous exchange for new
value given to the Tenet Entity.

 

                                b. If any Tenet Entity’s obligations under this
Agreement are avoided for any reason, including, but not limited to, through the
exercise of a trustee’s avoidance powers under the Bankruptcy Code, the United
States, at its sole option, may rescind the releases in this Agreement, and
bring any civil and/or administrative claim, action, or proceeding against the
Tenet Entities for the claims that would otherwise be covered by the releases
provided in Paragraphs III.4, III.7, and III.8 above. The Tenet Entities agree
that (i) any such claims, actions, or proceedings brought by the United States
(including any proceedings to exclude any Tenet Entity from participation in
Medicare, Medicaid, or other Federal health care programs)

 

23

--------------------------------------------------------------------------------


 

are not subject to an “automatic stay” pursuant to 11 U.S.C. § 362(a) as a
result of the actions, cases, or proceedings described in the first clause of
this subparagraph, and that the Tenet Entities will not argue or otherwise
contend that the United States’ claims, actions, or proceedings are subject to
an automatic stay; (ii) the Tenet Entities will not plead, argue, otherwise
raise any defenses under the theories of statute of limitations, laches,
estoppel, or similar theories, to any such civil or administrative claims,
actions, or proceeding which are brought by the United States within 120
calendar days of written notification to any Tenet Entity that the releases have
been rescinded pursuant to this Paragraph III.18, except to the extent such
defenses were available on May 13, 2005; and (iii) the United States has a valid
claim against the Tenet Entities for the Covered Conduct, and the United States
may pursue its claims in the cases, actions, or proceedings referenced in the
first clause of this subparagraph, as well as in any other case, action, or
proceeding.

 

                                c. The Tenet Entities acknowledge that their
agreements in this Paragraph III. l8 are provided in exchange for valuable
consideration provided in this Agreement.

 

                19. Except as expressly provided to the contrary in this
Agreement, each Party shall bear its own legal and other costs incurred in
connection with this matter, including the preparation and performance of this
Agreement. This Agreement shall in no way be construed or considered as an
admission of liability or wrongdoing in any legal or administrative proceeding.

 

                20. The Tenet Entities represent that this Agreement is freely
and voluntarily entered into without any degree of duress or compulsion
whatsoever and they have been advised with respect hereto by counsel prior to
entering into this Settlement Agreement.

 

                21. This Agreement is governed by the laws of the United States.
The United States

 

24

--------------------------------------------------------------------------------


and the Tenet Entities agree that the exclusive jurisdiction and venue for any
dispute arising between the United States and the Tenet Entities under this
Agreement will be the United States District Court for the Central District of
California.

 

                22. This Agreement constitutes the complete agreement between
the Parties. This Agreement may not be amended except by written consent of the
affected Parties.

 

                23. The individuals signing this Agreement on behalf of the
Tenet Entities represent and warrant that they are authorized to execute this
Agreement. The United States signatories represent that they are signing this
Agreement in their official capacities and that they are authorized to execute
this Agreement.

 

                24. This Agreement may be executed in counterparts, each of
which constitutes an original and all of which constitute one and the same
agreement.

 

                25. This Agreement is binding on the Tenet Entities’ successors,
transferees, heirs and assigns.

 

                26. All Parties consent to the United States’ disclosure of this
Agreement, and information about this Agreement, to the public.

 

                27. This Agreement is effective on the date of signature of the
last signatory to the Agreement (“Effective Date”). Facsimiles of signatures
shall constitute acceptable, binding signatures for purposes of this Agreement.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto affix their signatures:

 

FOR THE UNITED STATES OF AMERICA

 

 

 

 

 

 

 

 

 

 

 

DATED:

June 28, 2006

 

BY:

/s/ George S. Cardona, Chief AUSA for

 

 

 

 

DEBRA WONG YANG

 

 

 

 

United States Attorney

 

 

 

 

Central District of California

 

 

 

 

 

 

 

 

 

 

DATED:

6/29/06 by DA Spiro

 

BY:

/s/ Michael D. Granston

 

 

 

 

MICHAEL GRANSTON

 

 

 

 

Assistant Director

 

 

 

 

Commercial Litigation Branch

 

 

 

 

Civil Division

 

 

 

 

United States Department of Justice

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOR HHS-OIG

 

 

 

 

 

 

 

 

BY:

/s/ Gregory E. Demske

DATED:

6/28/06

 

 

GREGORY E. DEMSKE

 

 

 

 

Assistant Inspector General for Legal Affairs

 

 

 

 

Office of Counsel to the Inspector General

 

 

 

 

U.S. Department of Health and Human Services

 

 

 

 

 

 

 

FOR OPM

 

 

 

 

 

 

DATED:

June 28, 2006

 

BY:

/s/ Kathleen M. McGettigan

 

 

 

 

KATHLEEN MCGETTIGAN

 

 

 

 

Deputy Associate Director

 

 

 

 

Center for Retirement and Insurance Services

 

 

 

 

Office of Personnel Management

 

 

 

 

 

 

 

 

BY:

/s/ J. David Cope

 

 

 

 

J. DAVID COPE

 

 

 

 

Debarring Official

 

 

 

 

Office of Personnel Management

 

 

 

 

 

 

 

FOR TRICARE

 

 

 

 

 

 

DATED:

28 June 2006

 

BY:

/s/ Laurel C. Gillespie

 

 

 

 

LAUREL C. GILLESPIE

 

 

 

 

Deputy General Counsel

 

 

 

 

Tricare Management Activity

 

 

 

 

United States Department of Defense

 

26

--------------------------------------------------------------------------------


FOR THE SETTLING HOSPITALS

 

DATED:

6/28/06

 

BY:

/s/ Douglas E. Rabe

 

 

 

 

DOUGLAS E. RABE

 

 

 

 

Vice President

 

 

 

 

Tenet Healthcare Corporation

 

 

 

 

(for each of the Settling Hospitals identified in Exhibit 1)

 

 

 

 

 

FOR TENET HEALTHCARE CORPORATION

 

DATED:

6/28/06

 

BY:

/s/ Douglas E. Rabe

 

 

 

 

DOUGLAS E. RABE

 

 

 

 

Vice President

 

 

 

 

Tenet Healthcare Corporation

 

 

 

 

 

DATED:

6/28/06

 

BY:

/s/ David Schindler

 

 

 

 

DAVID SCHINDLER

 

 

 

 

LATHAM & WATKINS

 

 

 

 

Counsel for Tenet Healthcare Corporation

 

 

 

 

 

DATED:

6/28/06

 

BY:

/s/ Roger Goldman

 

 

 

 

ROGER GOLDMAN

 

 

 

 

LATHAM & WATKINS

 

 

 

 

Counsel for Tenet Heatthcare Corporation

 

 

 

 

 

FOR TENET HEALTHSYSTEM HEALTHCORP

 

DATED:

6/28/06

 

BY:

/s/ Douglas E. Rabe

 

 

 

 

DOUGLAS E. RABE

 

 

 

 

Vice President

 

 

 

 

Tenet Healthcare Corporation

 

 

 

 

 

FOR TENET HEALTHSYSTEM HOLDINGS, INC.

 

DATED:

6/28/06

 

BY:

/s/ Douglas E. Rabe

 

 

 

 

DOUGLAS E. RABE

 

 

 

 

Vice President

 

 

 

 

Tenet Healthcare Corporation

 

27

--------------------------------------------------------------------------------


 

 

 

FOR TENET HEALTHSYSTEM MEDICAL, INC.

 

DATED:

6/28/06

 

BY:

/s/ Douglas E. Rabe

 

 

 

 

DOUGLAS E. RABE

 

 

 

 

Vice President

 

 

 

 

Tenet Healthcare Corporation

 

FOR ORNDA HOSPITAL CORPORATION

 

DATED:

6/28/06

 

BY:

/s/ Douglas E. Rabe

 

 

 

 

DOUGLAS E. RABE

 

 

 

 

Vice President

 

 

 

 

Tenet Healthcare Corporation

 

28

--------------------------------------------------------------------------------


 

EXHIBIT 1: SETTLING HOSPITALS

 

 

A

B

C

D

1

Pro. #

Hospital Name

City

State

2

05-0583

ALVARADO HOSPITAL MEDICAL CENTER

SAN DIEGO

CA

3

15-0022

AMI CULVER UNION HOSPITAL

CRAWFORDSVILLE

IN

4

45-0656

AMI NACOGDOCHES MEDICAL CENTER HOSP

NACOGDOCHES

TX

5

05-0601

AMI TARZANA REGIONAL MEDICAL CENTER

TARZANA

CA

6

10-0255

AMI TOWN & COUNTRY HOSPITAL

TAMPA

FL

7

11-0115

ATLANTA MEDICAL CENTER (GEORGIA BAPTIST MEDICAL CENTER)

ATLANTA

GA

8

45-0378

BAYOU CITY MEDICAL CENTER

HOUSTON

TX

9

01-0139

BROOKWOOD MEDICAL CENTER

BIRMINGHAM

AL

10

05-0144

BROTMAN MEDICAL CENTER

CULVER CITY

CA

11

45-0028

BROWNSVILLE MEDICAL CENTER

BROWNSVILLE

TX

12

45-0885

CENTENNIAL MEDICAL CENTER

FRISCO

TX

13

05-0240

CENTINELA HOSPITAL MEDICAL CENTER

INGLEWOOD

CA

14

04-0014

CENTRAL ARKANSAS HOSPITAL

SEARCY

AR

15

34-0020

CENTRAL CAROLINA HOSPITAL

SANFORD

NC

16

05-0579

CENTURY CITY HOSPITAL

LOS ANGELES

CA

17

05-0550

CHAPMAN MEDICAL CENTER

ORANGE

CA

18

39-0288

CITY AVENUE HOSPITAL

PHILADELPHIA

PA

19

10-0056

10-0289

CLEVELAND CLINIC

WESTON

FL

20

05-0535

COASTAL COMMUNITIES HOSPITAL

SANTA ANA

CA

21

26-0178

COLUMBIA REGIONAL HOSPITAL

COLUMBIA

MO

22

05-0188

COMMUNITY HOSPITAL LOS GATOS

LOS GATOS

CA

23

05-0091

COMMUNITY/MISSION HOSPITAL OF HUNTINGTON PARK

0

CA

24

03-0059

COMMUNITY HOSPITAL MEDICAL CENTER

PHOENIX

AZ

25

10-0183

CORAL GABLES HOSPITAL

CORAL GABLES

FL

26

45-0716

CYPRESS FAIRBANKS MED CTR HOSPITAL

HOUSTON

TX

27

05-0559

05-0730

DANIEL FREEMAN MARINA HOSPITAL

MARINA DEL REY

CA

28

05-0267

05-0729

DANIEL FREEMAN MEMORIAL HOSPITAL

INGELWOOD

CA

29

16-0104

DAVENPORT MEDICAL CENTER

DAVENPORT

IA

30

26-0021

DEACONESS MEDICAL CENTER (FOREST PARK)

SAINT LOUIS

MO

31

26-0176

DEACONESS MEDICAL CENTER WEST (DES PERES)

SAINT LOUIS

MO

32

10-0258

DELRAY MEDICAL HOSPITAL

DELRAY BEACH

FL

33

05-0243

DESERT REGIONAL MEDICAL CENTER

PALM SPRINGS

CA

34

45-0678

DOCTORS HOSPITAL

DALLAS

TX

35

19-0203

DOCTORS HOSPITAL OF JEFFERSON

METAIRIE

LA

36

05-0118

DOCTORS HOSPITAL OF MANTECA

MANTECA

CA

37

05-0464

DOCTORS MEDICAL CENTER MODESTO

MODESTO

CA

38

05-0522

DOCTORS MEDICAL CENTER PINOLE CAMPUS

PINOLE

CA

39

05-0079

DOCTORS MEDICAL CTR SAN PABLO CAMPUS

SAN PABLO

CA

40

26-0119

DOCTORS REGIONAL

POPLAR BLUFF

MO

41

42-0089

EAST COOPER REGIONAL MEDICAL CENTER

MOUNT PLEASANT

SC

42

38-0039

EASTMORLAND HOSPITAL

 PORTLAND

OR

43

39-0289

ELKINS PARK HOSPITAL

ELKINS PARK

PA

44

05-0158

ENCINO-TARZANA REGIONAL MEDICAL CTR

ENCINO

CA

45

10-0210

FLORIDA MEDICAL CENTER

FORT LAUDERDALE

FL

46

10-0085

FLORIDA MEDICAL CENTER SOUTH

PLANTATION

FL

47

05-0570

FOUNTAIN VALLEY REGIONAL HOSPITAL

FOUNTAIN VALLEY

CA

 

 

Page 1 of 4

--------------------------------------------------------------------------------


 

EXHIBIT 1: SETTLING HOSPITALS

 

 

A

B

C

D

1

Pro. #

Hospital Name

City

State

48

05-0232

FRENCH HOSPITAL MEDICAL CENTER

SAN LUIS OBISPO

CA

49

34-0116

FRYE REGIONAL MEDICAL CENTER

HICKORY

NC

50

34-1312

FRYE REGIONAL MEDICAL CENTER - ALEXANDER CAMPUS

 

NC

51

05-0230

GARDEN GROVE HOSPITAL & MEDICAL CENTER

GARDEN GROVE

CA

52

05-0432

GARFIELD MEDICAL CENTER

MONTEREY PARK

CA

53

45-0315

GARLAND COMMUNITY HOSPITAL

GARLAND

TX

54

10-0262

10-0287

GOOD SAMARITAN

WEST PALM BEACH

FL

55

39-0285

GRADUATE HOSPITAL

PHILADELPHIA

PA

56

05-0615

GREATER EL MONTE COMMUNITY HOSPITAL

SOUTH EL MONTE

CA

57

25-0125

GULF COAST MEDICAL CENTER

BILOXI

MS

58

05-0607

HARBOR VIEW MEDICAL CENTER

SAN DIEGO

CA

59

39-0290

HAHNEMANN UNIVERSITY HOSPITAL

PHILADELPHIA

PA

60

10-0053

HIALEAH HOSPITAL

HIALEAH

FL

61

42-0080

HILTON HEAD HOSPITAL

HILTON HEAD ISLAND

SC

62

10-0225

HOLLYWOOD MEDICAL CENTER

HOLLYWOOD

FL

63

45-0638

HOUSTON NORTHWEST MEDICAL CENTER

HOUSTON

TX

64

05-0693

IRVINE MEDICAL CENTER

IRVINE

CA

65

19-0173

JOELLEN SMITH MEDICAL CENTER

NEW ORLEANS

LA

66

05-0534

JOHN F KENNEDY MEMORIAL HOSPITAL

INDIO

CA

67

44-0144

JOHN W HARTON REGIONAL MED CENTER

TULLAHOMA

TN

68

19-0206

KENNER REGIONAL MEDICAL CENTER

KENNER

LA

69

26-0054

LAFAYETTE-GRAND HOSPITAL (COMPTON HEIGHTS)

SAINT LOUIS

MO

70

29-0005

LAKE MEAD HOSPITAL MEDICAL CENTER

NORTH LAS VEGAS

NV

71

45-0742

LAKE POINTE MEDICAL CENTER

ROWLETT

TX

72

05-0581

LAKEWOOD REGIONAL MEDICAL CENTER

LAKEWOOD

CA

73

53-0010

LANDER VALLEY MEDICAL CENTER

LANDER

WY

74

01-0068

LLOYD NOLAN HOSPITAL

FAIRFIELD

AL

75

05-0551

LOS ALAMITOS MEDICAL CENTER

LOS ALAMITOS

CA

76

26-0120

LUCY LEE HOSPITAL

(THREE RIVERS HEALTHCARE)

POPLAR BLUFF

MO

77

26-0002

LUTHERAN MEDICAL CENTER (SOUTHPOINTE

HOSPITAL) (ST. ALEXIUS -JEFFERSON CAMPUS)

SAINT LOUIS

MO

78

19-0152

MEADOWCREST HOSPITAL

GRETNA

LA

79

44-0203

MEDICAL CENTER OF MANCHESTER

MANCHESTER

TN

80

39-0287

MEDICAL COLLEGE OF PENNSYLVANIA

PHILADELPHIA

PA

81

10-0206

MEMORIAL HOSPITAL OF TAMPA

TAMPA

FL

82

19-0135

MEMORIAL MED. CTR. -BAPTIST CAMPUS

NEW ORLEANS

LA

83

19-0075
19-0260

MEMORIAL MED. CTR.-MERCY CAMPUS

(LINDY BOGGS MEDICAL CENTER)

NEW ORLEANS

LA

84

03-0017

MESA GENERAL HOSPITAL MEDICAL CENTER

MESA

AZ

85

04-0118

METHODIST HOSPITAL OF JONESBORO (REGIONAL MEDICAL CENTER OF NEA)

JONESBORO

AR

86

22-0089

METROWEST MEDICAL CENTER - LEONARD MORSE

FRAMINGHAM

MA

87

22-0089

METROWEST MEDICAL CENTER - UNION HOSPITAL

NATICK

MA

88

45-0514

MID-JEFFERSON HOSPITAL

NEDERLAND

TX

89

05-0477

MIDWAY HOSPITAL MEDICAL CENTER

LOS ANGELES

CA

90

19-0144

MINDEN MEDICAL CENTER INC

MINDEN

LA

 

 

Page 2 of 4

--------------------------------------------------------------------------------


 

EXHIBIT 1: SETTLING HOSPITALS

 

 

A

B

C

D

1

Pro. #

Hospital Name

City

State

91

05-0591

MONTEREY PARK HOSPITAL

MONTEREY PARK

CA

92

04-0078

NATIONAL PARK MEDICAL CENTER INC

HOT SPRINGS

AR

93

10-0063

NORTH BAY MEDICAL CENTER

NEW PORT RICHEY

FL

94

11-0198

NORTH FULTON REGIONAL HOSPITAL

ROSWELL

GA

95

05-0241

55-0241

NORTH HOLLYWOOD MEDICAL CENTER

NORTH HOLLYWOOD

CA

96

10-0237

NORTH RIDGE MEDICAL CENTER

FORT LAUDERDALE

FL

97

10-0029

NORTH SHORE MEDICAL CENTER

MIAMI

FL

98

19-0204

NORTHSHORE REGIONAL MEDICAL CENTER

SLIDELL

LA

99

45-0661

ODESSA REGIONAL HOSPITAL

ODESSA

TX

100

10-0176

PALM BEACH GARDENS MEDICAL CENTER

PALM BEACH GARDENS

FL

101

10-0187

PALMETTO GENERAL HOSPITAL

HIALEAH

FL

102

10-0126

PALMS OF PASADENA HOSPITAL

SAINT PETERSBURG

FL

103

45-0518

PARK PLACE MEDICAL CENTER

PORT ARTHUR

TX

104

45-0659

PARK PLAZA HOSPITAL

HOUSTON

TX

105

39-0234

PARKVIEW HOSPITAL

PHILADELPHIA

PA

106

10-0114

PARKWAY REGIONAL MEDICAL CENTER

NORTH MIAMI

FL

107

42-0002

PIEDMONT MEDICAL CENTER

ROCK HILL

SC

108

10-3030

PINECREST REHABILITATION

DELRAY BEACH

FL

109

05-0589

PLACENTIA LINDA HOSPITAL

PLACENTIA

CA

110

45-2046

PLAZA SPECIALTY HOSPITAL

HOUSTON

TX

111

51-0060

PLATEAU MEDICAL CENTER

OAK HILL

WV

112

45-0002

PROVIDENCE MEMORIAL HOSPITAL

EL PASO

TX

113

50-0045

PUGET SOUND HOSPITAL 

TACOMA

WA

114

05-0063

QUEEN OF ANGELS - HOLLYWOOD PRESBYTERIAN MEDICAL CENTER

LOS ANGELES

CA

115

05-0701

RANCHO SPRINGS MEDICAL CENTER

MURRIETA

CA

116

05-0312

REDDING MEDICAL CENTER

REDDING

CA

117

45-0379

RHD MEMORIAL MEDICAL CENTER

DALLAS

TX

118

39-0135

39-0304

ROXBOROUGH MEMORIAL HOSPITAL

PHILADELPHIA

PA

119

39-3307

SAINT CHRISTOPHER’S HOSPITAL FOR CHILDREN

PHILADELPHIA

PA

120

26-0105

SAINT LOUIS UNIVERSITY HOSPITAL

SAINT LOUIS

MO

121

05-0029

SAINT LUKE MEDICAL CENTER

PASADENA

CA

122

05-0588

SAN DIMAS COMMUNITY HOSPITAL

SAN DIMAS

CA

123

05-0689

SAN RAMON REGIONAL MEDICAL CTR

SAN RAMON

CA

124

05-0491

SANTA ANA HOSPITAL MEDICAL CENTER

SANTA ANA

CA

125

10-0249

SEVEN RIVERS COMMUNITY HOSPITAL

CRYSTAL RIVER

FL

126

45-0378

SHARPSTOWN GENERAL HOSPITAL

HOUSTON

TX

127

45-0473

45-0839

SHELBY MEMORIAL REGIONAL MEDICAL CENTER

CENTER

TX

128

45-0668

SIERRA MEDICAL CENTER

EL PASO

TX

129

45-3070

SIERRA PROVIDENCE REHABILITATION HOSPITAL

EL PASO

TX

130

05-0506

SIERRA VISTA REGIONAL MEDICAL CENTER

SAN LUIS OBISPO

CA

131

05-0459

SOUTH BAY HOSPITAL

REDONDO BEACH

CA

132

11-0066

11-0219

SOUTH FULTON

ATLANTA

GA

133

45-0110

SOUTH PARK HOSPITAL & MEDICAL CENTER

LUBBOCK

TX

134

45-0697

SOUTHWEST GENERAL HOSPITAL

SAN ANTONIO

TX

135

11-0031

SPALDING REGIONAL HOSPITAL

GRIFFIN

GA

 

 

Page 3 of 4

--------------------------------------------------------------------------------


 

EXHIBIT 1: SETTLING HOSPITALS

 

 

A

B

C

D

1

Pro. #

Hospital Name

City

State

136

19-0158

ST. CHARLES GENERAL HOSPITAL

NEW ORLEANS

LA

137

44-0183

ST. FRANCIS HOSPITAL

MEMPHIS

TN

138

28-0030

ST. JOSEPH HOSPITAL (CREIGHTON UNIVERSITY MEDICAL CENTER)

OMAHA

NE

139

03-0037

ST LUKE’S MEDICAL CENTER

PHOENIX

AZ

140

04-0041

ST. MARY’S REGIONAL MEDICAL CENTER

RUSSELLVILLE

AR

141

22-0028

ST. VINCENT HOSPITAL (WORCESTER MEDICAL CENTER)

WORCESTER

MA

142

26-0103

26-0210

ST. ALEXIUS HOSPITAL

SAINT LOUIS

MO

143

44-0228

ST. FRANCIS HOSPITAL-BARTLETT

BARTLETT

TN

144

10-0010

10-0288

ST. MARY’S HOSPITAL

WEST PALM BEACH

FL

145

05-0571

SUBURBAN MEDICAL CENTER

PARAMOUNT

CA

146

11-0065

11-1319

SYLVAN GROVE HOSPITAL

JACKSON

GA

147

03-0019

TEMPE ST LUKE’S HOSPITAL

TEMPE

AZ

148

45-0730

TRINITY MEDICAL CENTER

CARROLLTON

TX

149

45-0747

TRINITY VALLEY MEDICAL CENTER

PALESTINE

TX

150

03-0035

TUCSON GENERAL HOSPITAL

TUCSON

AZ

151

45-0423

TWELVE OAKS HOSPITAL

HOUSTON

TX

152

05-0633

TWIN CITIES COMMUNITY HOSPITAL

TEMPLETON

CA

153

26-0015

TWIN RIVERS REGIONAL MEDICAL CENTER

KENNETT

MO

154

44-0193

UNIVERSITY MEDICAL CENTER

LEBANON

TN

155

05-0660

USC KENNETH NORRIS JR CANCER HOSPITAL

LOS ANGELES

CA

156

05-0696

USC UNIVERSITY HOSPITAL

LOS ANGELES

CA

157

05-0449

VALLEY COMMUNITY HOSPITAL

SANTA MARIA

CA

158

39-0286

WARMINSTER HOSPITAL

WARMINSTER

PA

159

10-0268

WEST BOCA MEDICAL CENTER

BOCA RATON

FL

160

05-0065

WESTERN MEDICAL CENTER - SANTA ANA

SANTA ANA

CA

161

05-0594

WESTERN MEDICAL CENTER - ANAHEIM

ANAHEIM

CA

162

05-0328

WESTSIDE MEDICAL CENTER

LOS ANGELES

CA

163

05-0175

WHITTIER HOSPITAL

WHITTIER

CA

164

15-0014

WINONA MEMORIAL HOSPITAL

INDIANAPOLIS

IN

165

38-0010

WOODLAND PARK HOSPITAL

PORTLAND

OR

166

05-0021

WOODRUFF COMMUNITY HOSPITAL

LONG BEACH

CA

 

 

Page 4 of 4

--------------------------------------------------------------------------------


 

EXHIBIT 2:  DRG UPCODING HOSPITALS

 

 

 

A

 

B

 

1

 

Pro.#

 

Hospital/Entity Name

2

 

05-0583

 

ALVARADO HOSPITAL MEDICAL CENTER

3

 

15-0022

 

AMI CULVER UNION HOSPITAL

4

 

45-0656

 

AMI NACOGDOCHES MEDICAL CENTER HOSP

5

 

05-0601

 

AMI TARZANA REGIONAL MEDICAL CENTER

6

 

10-0255

 

AMITOWN & COUNTRY HOSPITAL

7

 

01-0139

 

BROOKWOOD MEDICAL CENTER

8

 

05-0144

 

BROTMAN MEDICAL CENTER

9

 

45-0028

 

BROWNSVILLE MEDICAL CENTER

10

 

05-0240

 

CENTINELA HOSPITAL MEDICAL CENTER

11

 

04-0014

 

CENTRAL ARKANSAS HOSPITAL

12

 

34-0020

 

CENTRAL CAROLtNA HOSPITAL

13

 

05-0579

 

CENTURY CITY HOSPITAL

14

 

05-0550

 

CHAPMAN MEDICAL CENTER

15

 

05-0535

 

COASTAL COMMUNITIES HOSPITAL

16

 

05-0188

 

COMMUNITY HOSP LOS GATOS

17

 

05-0091

 

COMMUNITY HOSP OF HUNTINGTON PARK

18

 

45-0716

 

CYPRESS FAIRBANKS MED CTR HOSPITAL

19

 

10-0258

 

DELRAY MEDICAL HOSPITAL

20

 

45-0678

 

DOCTORS HOSPITAL (DALLAS)

21

 

05-0118

 

DOCTORS HOSPITAL OF MANTECA

22

 

05-0464

 

DOCTORS MEDICAL CENTER MODESTO

23

 

05-0522

 

DOCTORS MEDICAL CENTER PINOLE CAMPUS

24

 

05-0079

 

DOCTORS MEDICAL CTR SAN PABLO CAMPUS

25

 

42-0089

 

EAST COOPER REGIONAL MEDICAL CENTER

26

 

05-0158

 

ENCINO-TARZANA REGIONAL MEDICAL CTR

27

 

05-0570

 

FOUNTAIN VALLEY REGIONAL HOSPITAL

28

 

34-0116

 

FRYE REGIONAL MEDICAL CENTER

29

 

05-0230

 

GARDEN GROVE HOSPITAL & MEDICAL CENTER

30

 

05-0432

 

GARFIELD MEDICAL CENTER

31

 

45-0315

 

GARLAND COMMUNITY HOSPITAL

32

 

05-0615

 

GREATER EL MONTE COMMUNITY HOSPITAL

33

 

25-0125

 

GULF COAST MEDICAL CENTER

34

 

42-0080

 

HILTON HEAD HOSPITAL

35

 

45-0638

 

HOUSTON NORTHWEST MEDICAL CENTER

36

 

05-0693

 

IRVINE MEDICAL CENTER

37

 

19-0173

 

JOELLEN SMITH MEDICAL CENTER

38

 

05-0534

 

JOHN F KENNEDY MEMORIAL HOSPITAL

39

 

44-0144

 

JOHN W HARTON REGIONAL MED CENTER

40

 

19-0206

 

KENNER REGIONAL MEDICAL CENTER

41

 

29-0005

 

LAKE MEAD HOSPITAL MEDICAL CENTER

42

 

45-0742

 

LAKE POINTE MEDICAL CENTER

43

 

05-0581

 

LAKEWOOD REGIONAL MEDICAL CENTER

44

 

05-0551

 

LOS ALAMITOS MEDICAL CENTER

45

 

26-0120

 

LUCY LEE HOSPITAL (THREE RIVERS HEALTHACRE)

46

 

19-0152

 

MEADOWCREST HOSPITAL

47

 

10-0206

 

MEMORIAL HOSPITAL OF TAMPA

48

 

19-0135

 

MEMORIAL MED. CTR.—BAPTIST CAMPUS


49

 

19-0075
19-0260

 

MEMORIAL MED. CTR.—MERCY CAMPUS (LINDY BOGGS MEDICAL
CENTER)

50

 

03-0017

 

MESA GENERAL HOSPITAL MEDICAL CENTER

 

Page 1 of 3

--------------------------------------------------------------------------------


 

EXHIBIT 2:  DRG UPCODING HOSPITALS

 

 

 

A

 

B

 

1

 

Pro.#

 

Hospital/Entity Name


51

 


04-0118

 

METHODIST HOSPITAL OF JONESBORO (REGIONAL MEDICAL
CENTER OF NEA)

52

 

45-0514

 

MID-JEFFERSON HOSPITAL

53

 

05-0477

 

MIDWAY HOSPITAL MEDICAL CENTER

54

 

19-0144

 

MINDEN MEDICAL CENTER INC

55

 

05.0591

 

MONTEREY PARK HOSPITAL

56

 

04-0078

 

NATIONAL PARK MEDICAL CENTER INC

57

 

11-0198

 

NORTH FULTON REGIONAL HOSPITAL

58

 

10-0237

 

NORTH RIDGE MEDICAL CENTER

59

 

19-0204

 

NORTHSHORE REGIONAL MEDICAL CENTER

60

 

45-0661

 

ODESSA REGIONAL HOSPITAL

61

 

10-0176

 

PALM BEACH GARDENS MEDICAL CENTER

62

 

10-0187

 

PALMETTO GENERAL HOSPITAL

63

 

10-0126

 

PALMS OF PASADENA HOSPITAL

64

 

45-0518

 

PARK PLACE MEDICAL CENTER

65

 

45-0659

 

PARK PLAZA HOSPITAL

66

 

42-0002

 

PIEDMONT MEDICAL CENTER

67

 

05-0589

 

PLACENTIA LINDA HOSPITAL

68

 

45-0002

 

PROVIDENCE MEMORIAL HOSPITAL

69

 

05-0312

 

REDDING MEDICAL CENTER

70

 

45-0379

 

RHD MEMORIAL MEDICAL CENTER

71

 

05-0029

 

SAINT LUKE MEDICAL CENTER

72

 

05-0588

 

SAN DIMAS COMMUNITY HOSPITAL

73

 

05-0689

 

SAN RAMON REGIONAL MEDICAL CTR

74

 

10-0249

 

SEVEN RIVERS COMMUNITY HOSPITAL

75

 

45-0668

 

SIERRA MEDICAL CENTER

76

 

05-0506

 

SIERRA VISTA REGIONAL MEDICAL CENTER

77

 

05-0459

 

SOUTH BAY

78

 

45-0110

 

SOUTH PARK HOSPITAL & MEDICAL CENTER


79

 


26-0002

 

SOUTHPOINTE HOSPITAL (LUTHERAN MEDICAL CENTER) (St.
Alexius -Jefferson Campus)

80

 

45-0697

 

SOUTHWEST GENERAL HOSPITAL

81

 

11-0031

 

SPALDING REGIONAL HOSPITAL

82

 

19-0158

 

ST CHARLES GENERAL HOSPITAL

83

 

44-0183

 

ST FRANCIS HOSPITAL


84

 


28-0030

 

ST JOSEPH HOSPITAL (CREIGHTON UNIVERSITY MEDICAL
CENTER)

85

 

03-0037

 

ST LUKE’S MEDICAL CENTER

86

 

04-0041

 

ST MARYS REGIONAL MEDICAL CENTER

87

 

22-0028

 

ST VINCENT HOSPITAL

88

 

05-0571

 

SUBURBAN MEDICAL CENTER

89

 

03-0019

 

TEMPE ST LUKE’S HOSPITAL

90

 

45-0730

 

TRINITY MEDICAL CENTER

91

 

03-0035

 

TUCSON GENERAL HOSPITAL

92

 

45-0423

 

TWELVE OAKS HOSPITAL

93

 

05-0633

 

TWIN CITIES COMMUNITY HOSPITAL

94

 

26-0015

 

TWIN RIVERS REGIONAL MEDICAL CENTER

95

 

44-0193

 

UNIVERSITY MEDICAL CENTER

96

 

05-0696

 

USC UNIVERSITY HOSPITAL

97

 

10-0268

 

WEST BOCA MEDICAL CENTER

 

Page 2 of 3

--------------------------------------------------------------------------------


 

EXHIBIT 2:  DRG UPCODING HOSPITALS

 

 

 

A

 

B

 

1

 

Pro.#

 

Hospital/Entity Name

98

 

05-0175

 

WHITTIER HOSPITAL

99

 

15-0014

 

WINONA MEMORIAL HOSPITAL

100

 

05-0021

 

WOODRUFF COMMUNITY HOSPITAL

101

 

 

 

TENET HEALTHSYSTEM HEALTHCORP.

102

 

 

 

TENET HEALTHSYSTEM HOLDINGS, INC.

103

 

 

 

TENET HEALTHSYSTEM MEDICAL, INC.

104

 

 

 

TENET HEALTHSYSTEM HOSPITALS, INC.

105

 

 

 

ORNDA HOSPITAL CORP.

 

Page 3 of 3

--------------------------------------------------------------------------------


 

EXHIBIT 3: TIERED CHARGES HOSPITALS

 

Pro.#

 

Hospital Name

 

City

 

State

 

 

 

 

 

 

 

10-0258

 

DELRAY MEDICAL HOSPITAL

 

DELRAY BEACH

 

FL

34-0116

 

FRYE REGIONAL MEDICAL CENTER

 

HICKORY

 

NC

05-0551

 

LOS ALAMITOS MEDICAL CENTER

 

LOS ALAMITOS

 

CA

05-0696

 

USC UNIVERSITY HOSPITAL

 

LOS ANGELES

 

CA

05-0243

 

DESERT REGIONAL MEDICAL CENTER

 

PALM SPRINGS

 

CA

05-0158

 

ENCINO-TARZANA REGIONAL MEDICAL CTR

 

ENCINO

 

CA

44-0183

 

ST. FRANCIS HOSPITAL

 

MEMPHIS

 

TN

05-0188

 

COMMUNITY HOSP LOS GATOS

 

LOS GATOS

 

CA

05-0312

 

REDDING MEDICAL CENTER

 

REDDING

 

CA

19-0135

 

MEMORIAL MED, CTR. —BAPTIST CAMPUS

 

NEW ORLEANS

 

LA

05-0506

 

SIERRA VISTA REGIONAL MEDICAL CENTER

 

SAN LUIS OBISPO

 

CA

05-0583

 

ALVARADO HOSPITAL MEDICAL CENTER

 

SAN DIEGO

 

CA

01-0139

 

BROOKWOOD MEDICAL CENTER

 

BIRMINGHAM

 

AL

19-0204

 

NORTHSHORE REGIONAL MEDICAL CENTER

 

SLIDELL

 

LA

10-0029

 

NORTH SHORE MEDICAL CENTER

 

MIAMI

 

FL

26-0021

 

DEACONESS MEDICAL CENTER (FOREST PARK)

 

St. Louis

 

MO

26-0176

 

DEACONESS MEDICAL CENTER WEST (DES PERES)

 

St. Louis

 

MO

45-0379

 

RHD MEMORIAL MEDICAL CENTER

 

DALLAS

 

TX

29-0005

 

LAKE MEAD HOSPITAL MEDICAL CENTER

 

NORTH LAS VEGAS

 

NV

05-0240

 

CENTINELA HOSPITAL MEDICAL CENTER

 

INGLEWOOD

 

CA

04-0041

 

ST. MARY’S REGIONAL MEDICAL CENTER

 

RUSSELLVILLE

 

AR

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 4: PAYMENT SCHEDULE

 

Date

 

Outstanding
Amount

 

Principal
Payments

 

Interest

 

Interest
Payments

 

Total
Payment

 

11/1/2005

 

$

725,000,000

 

 

 

 

 

 

 

 

 

11/30/2005

 

 

 

 

 

$

2,376,113

 

 

 

 

 

12/31/2005

 

 

 

 

 

$

2,539,983

 

 

 

 

 

1/31/2006

 

 

 

 

 

$

2,539,983

 

 

 

 

 

2/28/2006

 

 

 

 

 

$

2,294,178

 

 

 

 

 

3/31/2006

 

 

 

 

 

$

2,539,983

 

 

 

 

 

4/30/2006

 

 

 

 

 

$

2,458,048

 

 

 

 

 

5/31/2006

 

 

 

 

 

$

2,539,983

 

 

 

 

 

6/30/2006

 

$

275,000,000

 

$

450,000,000

 

$

2,458,048

 

$

19,746,318

 

$

469,746,318

 

7/31/2006

 

 

 

 

 

$

963,442

 

 

 

 

 

8/31/2006

 

 

 

 

 

$

963,442

 

 

 

 

 

9/30/2006

 

 

 

 

 

$

932,363

 

 

 

 

 

10/31/2006

 

 

 

 

 

$

963,442

 

 

 

 

 

11/30/2006

 

 

 

 

 

$

932,363

 

 

 

 

 

12/31/2006

 

 

 

 

 

$

963,442

 

 

 

 

 

1/31/2007

 

 

 

 

 

$

963,442

 

 

 

 

 

2/28/2007

 

 

 

 

 

$

870,205

 

 

 

 

 

3/31/2007

 

 

 

 

 

$

963,442

 

 

 

 

 

4/30/2007

 

 

 

 

 

$

932,363

 

 

 

 

 

5/31/2007

 

 

 

 

 

$

963,442

 

 

 

 

 

6/30/2007

 

 

 

 

 

$

932,363

 

 

 

 

 

7/31/2007

 

 

 

 

 

$

963,442

 

 

 

 

 

8/31/2007

 

 

 

 

 

$

963,442

 

 

 

 

 

9/30/2007

 

 

 

 

 

$

932,363

 

 

 

 

 

11/1/2007

 

$

15,197,517

 

 

 

$

994,521

 

 

 

 

 

11/1/2007

 

$

275,000,000

 

$

24,231,795.52

 

 

 

 

 

$

39,429,313

 

 

 

$

250,768,204

 

 

 

 

 

 

 

 

 

2/1/2008

 

$

229,122,456

 

$

21,645,748.41

 

 

 

2,586,047.11

 

$

24,231,796

 

5/1/2008

 

$

207,253,486

 

$

21,868,970.19

 

 

 

2,362,825.33

 

$

24,231,796

 

8/1/2008

 

$

185,158,992

 

$

22,094,493.95

 

 

 

2,137,301.57

 

$

24,231,796

 

11/1/2008

 

$

162,836,649

 

$

22,322,343.42

 

 

 

1,909,452.10

 

$

24,231,796

 

2/1/2009

 

$

140,284,106

 

$

22,552,542.58

 

 

 

1,679,252.94

 

$

24,231,796

 

5/1/2009

 

$

117,498,990

 

$

22,785,115.68

 

 

 

1,446,679.84

 

$

24,231,796

 

8/1/2009

 

$

94,478,903

 

$

23,020,087.18

 

 

 

1,211,708.34

 

$

24,231,796

 

11/1/2009

 

$

71,221,421

 

$

23,257,481.83

 

 

 

974,313.69

 

$

24,231,796

 

2/1/2010

 

$

47,724,097

 

$

23,497,324.61

 

 

 

734,470.91

 

$

24,231,796

 

5/1/2010

 

$

23,984,456

 

$

23,739,640.77

 

 

 

492,154.75

 

$

24,231,796

 

8/1/2010

 

 

 

$

23,984,455.82

 

 

 

247,339.70

 

$

24,231,796

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 5: DOCUMENTS FROM US ex rel. BARBARA v.
AMISUB

 

DOCUMENT ID No.

 

Doc. Date

 

 

 

 

 

FLAPP/502519 [aka 592519]

 

8/8/1995

 

FLAPP/532902-FLAPP/532903

 

8/10/1995

 

FLAPP/523364-FLAPP/523812

 

8/25/1995

 

FLAPP/509012-FLAPP/509018

 

1/5/1996

 

FLAPP/525010

 

1/11/1996

 

FLAPP/502531-FLAPP/502568

 

2/8/1996

 

FLAPP/549516-FLAPP/549569

 

4/9/1996

 

FLAPP/524978

 

5/22/1996

 

FLAPP/524977

 

6/5/1996

 

FLAPP/515211-FLAPP/515213

 

8/19/1996

 

FLAPP/534761-FLAPP/534799

 

10/7/1996

 

FLAPP/537000

 

1/11/1997

 

FLAPP/535361-FLAPP/535364

 

1/24/1997

 

FLAPP/516262

 

3/4/1997

 

FLAPP/551850-FLAPP/552014

 

6/23/1997

 

FLAPP/520805

 

7/17/1997

 

FLAPP/503490

 

7/31/1997

 

FLAPP/508381

 

7/31/1997

 

PLAPP/517971

 

8/29/1997

 

FLAPP/535733-FLAPP/535752

 

no date

 

 

 

 

Page 1 of 1

--------------------------------------------------------------------------------